Order entered January 4, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00916-CR

                              PAULA JOYCE WARREN, Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-31042-Y

                                              ORDER
        The State’s December 14, 2012 motion to supplement the reporter’s record is

GRANTED.

        We ORDER Official Court Reporter Sharon Hazlewood to file, within THIRTY days of

the date of this order, either a supplemental reporter’s record of the closing arguments of counsel

or a letter certifying that no such record exists.

        WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Sharon Hazlewood.


                                                          /s/   LANA MYERS
                                                                JUSTICE